DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/20 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of group IV (which encompasses claims 1-3, 7-10, and 14-20) in the reply filed on 12/13/19 is acknowledged. Claims 4-6, and 11-13 are herein withdrawn from consideration.

Drawings
As discussed in the previous action, the drawings filed on 09/20/17 are accepted.

Examiner’s Note - 35 USC § 101
The applicant’s 12/11/20 amendments to the claims have necessitated withdrawal of the previous 35 U.S.C. §101 rejection. An explanation is given in the Response to Arguments section below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to include the below limitations. The examiner has bolded key phrases for discussion.
calculating, by the computing device, a number of workloads needed for the percentage of hosts based on a plurality of benchmark tests to run
communicating, by the computing device, with a plurality of data compute nodes on one or more host pairs in the percentage of the plurality of hosts to cause configuration of the plurality of data compute nodes to send or receive the number of workloads through the network fabric to perform the benchmark test
removing, by the computing device, a first benchmark test in the plurality of tests that fails a respective criteria for the first benchmark test
increasing, by the computing device, the percentage of the plurality of hosts and communicating with a new plurality of data compute nodes in the increased percentage of the plurality of hosts to cause configuration of the new plurality of data compute nodes to re-perform a second benchmark test in the plurality of benchmark tests until a set of measurements fails a respective criteria for the second benchmark test or the percentage of the plurality of hosts is all of the plurality of hosts
Since the language “plurality of benchmark tests” was introduced, there is no antecedent basis for “perform the benchmark test” in the second limitation. It is not clear which of the plurality of benchmark tests is actually performed. Therefore, the phrase “re-perform a second benchmark test” in the fourth limitation does not make sense, since it is not clear it is performed a first time, and therefore it would not make sense to “re-perform” it. And if the second benchmark test was the benchmark test that was performed, then it would make no sense to remove a first benchmark test, since the first benchmark test would never have been performed in the first place.
Claims 2-3 and 7 depend on claim 1; they are rejected as a result of their dependency. Claim 8 has similar issues to claim 1 and is rejected for a similar reason. Claims 9-10 and 14 depend on claim 8; they are rejected as a result of their dependency.

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 15, the below limitations were not found, taught, or disclosed by the prior art. Claims 16-20 depend on claim 15.
removing, by the computing device, one of first test and the second test that fails a respective criteria
increasing, by the computing device, the percentage of the plurality of hosts and communicating with a new plurality of data compute nodes in the increased percentage of the plurality of hosts to cause configuration of the new plurality of data compute nodes to re-perform one of the first test and the second test until a respective criteria is failed or the percentage of the plurality of hosts is all of the plurality of hosts 
In the applicant’s response of 12/11/20, the applicant argued:

    PNG
    media_image1.png
    541
    647
    media_image1.png
    Greyscale


The examiner found this argument to be persuasive, and did not find any other art to disclose, suggest, or teach the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note - Allowable Subject Matter
For similar reasons as stated above with respect to claim 15, the below limitations of claim 1, when viewed in combination, were not found, taught, or disclosed by the prior art. Claim 8 has similar limitations. Claims 2-3 and 7 depend on claim 1. Claims 9-10 and 14 depend on claim 8. Ultimate allowability of the case cannot be determined until the above 112 issues are resolved.
removing, by the computing device, a first benchmark test in the plurality of tests that fails a respective criteria for the first benchmark test
increasing, by the computing device, the percentage of the plurality of hosts and communicating with a new plurality of data compute nodes in the increased percentage of the plurality of hosts to cause configuration of the new plurality of data compute nodes to re-perform a second benchmark test in the plurality of benchmark tests until a set of measurements fails a respective criteria for the second benchmark test or the percentage of the plurality of hosts is all of the plurality of hosts

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the examiner will address the previous 35 U.S.C. 101 argument. In the applicant’s 12/11/20 response, the applicant argued:

    PNG
    media_image2.png
    697
    660
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    336
    607
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LEONARD S LIANG/           Examiner, Art Unit 2862                                                                                                                                                                                             	01/15/22

/KYLE R QUIGLEY/           Primary Examiner, Art Unit 2865